19 F.3d 18
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky Randall CAUSEY, Plaintiff-Appellant,v.The UNIVERSITY OF KENTUCKY CHANDLER MEDICAL CENTER, et al.,Defendants-Appellees.
No. 93-5958.
United States Court of Appeals, Sixth Circuit.
March 11, 1994.

Before:  KENNEDY and MILBURN, Circuit Judges, and ALDRICH, District Judge.*
ORDER
Ricky R. Causey, a pro se Kentucky prisoner, appeals a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).
Causey is currently confined at the Bell County Forestry Camp.  Seeking monetary and equitable relief, Causey sued the University of Kentucky Medical Center (UK) and numerous members of the UK medical staff.  He alleged that the defendants violated his Fourteenth Amendment right to due process and equal protection and that they provided him with inadequate medical attention in violation of the Eighth Amendment.  Specifically, Causey alleged that the defendants performed an unnecessary appendectomy on him, and sent him home without closing his wound with staples or stitches.  Further, he alleged that he contracted an unspecified deadly disease because of the defendants' actions.
The magistrate judge filed a report recommending that Causey's complaint be dismissed sua sponte pursuant to 28 U.S.C. Sec. 1915(d).  Causey did not file any objections to the report even though he was advised that failure to do so would result in waiver of his right to appeal.  The district court reviewed Causey's claims and dismissed the complaint as frivolous.  Causey has filed a timely appeal.
Upon review, we conclude that Causey waived his right to appeal the district court's judgment by failing to file any objections to the magistrate's report and recommendation.   See Thomas v. Arn, 474 U.S. 140, 155 (1985).  No exception in the interests of justice applies to this case, see id. at 155 and n. 15, as Causey's claims lack an arguable basis in law.   See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).


1
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation